Citation Nr: 0515606	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.   
 
2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1946 to October 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision which, 
in pertinent part, denied service connection for a right knee 
disability and for a left knee disability.  

In May 2005, the veteran testified at a Board videoconference 
hearing.  A May 2005 motion to advance the case on the 
Board's docket was granted by the Board in June 2005.  


REMAND

The available service personnel records indicate that the 
veteran engaged in combat.  He received decorations including 
the Combat Infantry Badge, the Bronze Star Medal, and the 
Korean Service Medal with Three Bronze Campaign Stars.  

The veteran's service medical records are essentially 
unavailable.  A report from the Office of the Surgeon General 
noted that he was treated for a sprain, (tear of ligaments, 
joint) of a knee joint after a fall.  The report indicated 
that such occurred in November, but the year was not 
provided.  Additionally, the report did not refer to the 
specific knee joint for which the veteran received treatment. 

The veteran underwent a VA general medical examination in May 
2003.  He reported that while in Korea, he jumped off a cliff 
to escape enemy fire.  The veteran stated that he landed on 
his feet and that he had suffered chronic pain since that 
time in several joints, including his knees.  The diagnoses 
included arthralgia of both knees, left greater than right, 
and mild loss off function.  

Subsequent VA treatment records dated from April 2004 to 
August 2004 show that the veteran was treated for disorders 
including right and left knee complaints.  An April 2004 
entry indicated that he had a past medical history which 
included traumatic ostearthritis, status post jumping off a 
cliff during military service, by his report.  It was noted 
that he complained of bilateral knee pain.  The impression 
included osteoarthritis.  

As noted above, the veteran engaged in combat.  In the case 
of any veteran who engaged in combat with the enemy in active 
service, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(d) (2004).  

The Board observes that there is no indication in the record 
that the RO has considered 38 U.S.C.A. § 1154(b), while 
adjudicating the veteran's claims for service connection.  

Additionally, the Board notes that veteran has not submitted 
a medical opinion showing a nexus between his claimed right 
and left knee disabilities and his period of service.  The 
record also does not include a VA examination with an 
etiological opinion which may be necessary in this matter.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any additional pertinent records, requesting that he provide 
a nexus opinion, and readjudicating his claims with 
consideration of the provisions of 38 U.S.C.A. § 1154(b).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated 
him since his release from active duty 
for right knee and left knee problems 
(for which records exist and have not 
been obtained).  The RO should then 
obtain copies of the related medical 
records, which are not already in the 
claims folder.  If no additional medical 
records exist, the veteran should so 
indicate, in writing. 

2.  The RO should request that the veteran 
provide a statement by a medical 
practitioner showing a medical nexus 
between his claimed right knee and left 
knee disabilities and his period of 
service.  

3.  If the veteran is unable to provide a 
private nexus opinion within a reasonable 
time, the RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of his claimed right 
knee and left knee disabilities.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
of historical records and medical 
principles (specifically the Surgeon 
General's record that documents that the 
veteran had a ligament tear in a knee, 
which was not identified as the left or 
right), the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
the etiology of any diagnosed right knee 
and left knee disabilities, including any 
relationship with the veteran's period of 
service from August 1946 to October 1952.  
Specifically, the examiner should consider 
the incident described by the veteran in 
which he injured his knees during an enemy 
mortar attack.  As noted, the veteran's DD 
214 reflects that he served in combat.  

4.  The RO should then review the claims 
for service connection for a right knee 
disability and a left knee disability 
(including under 38 U.S.C.A. § 1154(b)).  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


